Case 1:17-cr-00283-LAP Document 323 Filed 11/14/19 Page 1 of 1

 

 

 

 

 

 

   

  
  
  

 

GERALD J. DI CHIARA
ATTORNEY AT LAW
585 Stewart Avenue, Suite L-#6 USDC shyyo =
Garden City, New York 11530 | DOCUMENT | |
ELECTR MYA T yer ee :
30 Bast 33rd Street 4th Fl DOC 4 BARE SCALTY FILED I}
LAURADICHIARA,ESQ. -NewYorNewYorktoor6 ff |

(212) 679-1958
FAX NO. (646) 307-6984

Noveniber 14, 2019

‘Honorable Fudge Loretta A. Preska
US. District Court.

Southern District of New York
300 Pearl Street: —
New. York, New York 11201
Re: U,S.-v. Felix Castilla
1? Cr 283(LAP)
Dear Judge Preska,

Thereby respectfully request that the Court authorize an additional 10 hours Nunc
Pro Tune, from November 13, 2019, for my associate Laura Di Chiara, pursuant to the
Criminal Justice Act, to cover her recent visit to the MCC. )

It was necessary for Ms. Di Chiara to meet Felix Castillo at the MCC in order to

obtain his letter, to be submitted as part of his sentence submission, since it had not been

   

received in the mail ta timely file with our subinission: This unanticipated meeting
caused Ms. Di Chiara’s hours to exceed the 10 hours originally authorized-to her pursuant
to her associate appointment in this case, Ms. Di Chiara had otherwise. been actively
assisting me in the defense of this client, It is anticipated this additional time shall be
sufficient for her continued assistance to the conclusion of this case. .

Respectfully,

y, dane? ne
Geyali J. Di Chiara

  

So Ordered:
